 

Exhibit 10.1

 

SUMMARY OF 2004 PROVISIONS OF PINNACLE ENTERTAINMENT, INC.

 

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Pinnacle Entertainment, Inc. (“Pinnacle”) is in the process of extensively
amending its Executive Deferred Compensation Plan (the “Plan”) to comply with
the provisions of the American Jobs Creation Act of 2004 (the “New Law”), and to
make certain other changes in the Plan. The amended terms of the Plan will apply
to any deferrals of compensation that you now elect to make. This summary will
explain some of the key elements of the amended Plan.

 

• Original Provisions Of The Plan Continue In Effect For Old Deferrals. The
provisions of the Plan before its amendment will remain in effect for any
deferrals that were deducted from your salary and bonus in 2004 or in earlier
years. Thus, for example, earnings on those deferred amounts will continue to be
credited to you based on your investment choices under the original Plan. In
addition, you may elect at any time to withdraw 90% of such previous deferred
amounts and the earnings on those amounts, provided that you would forfeit the
remaining 10% of those deferrals and earnings thereon. However, as described
below, under the amended Plan the earnings on new deferrals will be calculated
differently, and you will not be able to elect at any time to withdraw any part
of new deferred amounts.

 

• Effective Date Of New Plan Provisions. The amended Plan will apply to
elections you are making now to defer your 2005 salary, the bonus that will be
paid to you in early 2005, and the bonus that will be paid to you in early 2006.
The amended Plan will also apply to any amounts the you elect to defer in
December, 2006 and later years. The discussion below summarizes the provisions
of the amended Plan.

 

• How Much You Can Elect To Defer. You can elect now to defer (a) up to 75% of
your 2005 salary, (b) up to 90% of the bonus you will receive in early 2005, and
(c) up to 90% of the bonus you will receive in early 2006. The sum of the
amounts you defer from all of these three categories must be at least $3,000.

 

• Crediting Of Earnings. Amounts that you elect to defer under the amended Plan
will be credited with interest at 3%. However, if you die, become disabled, or
“Retire” (i.e., you work until you are 65, or until you are 55 and have
completed five years of service with Pinnacle), your benefits will be
recalculated with an interest rate of 10%. If your employment terminates for any
other reason, the Plan’s Committee, in its sole discretion, may decide to use
the 10% rate to determine the amount that has been credited to your account. To
the extent permitted in IRS guidance under the New Law, on a change in control
of Pinnacle you will receive an immediate payment of your deferred amounts with
interest at the 10% rate. The Plan’s Committee has the discretion to change
these rates as of the beginning of any year on a prospective basis.



--------------------------------------------------------------------------------

• Distributions Before Death, Disability, Retirement Or Other Termination Of
Employment. You can elect to receive distributions under the amended Plan while
you are still employed by Pinnacle under the following circumstances:

 

  • When you make your deferral election now for 2005, you can specify that a
certain amount of your deferred salary or bonus (and earnings thereon) will be
paid to you in one lump sum on January 15, 2007, or on any anniversary of that
date (regardless of your age). You will be able to make a similar election with
respect to the amounts you defer for each later year. If you die, become
disabled, Retire, or your employment otherwise terminates before the date you
have selected, your benefits will be paid under the provisions governing death,
disability, Retirement or termination of employment.

 

  • You will be able to receive a distribution if you suffer a “financial
emergency.” The New Law – and the amended Plan – have stringent standards for
what constitutes a “financial emergency.”

 

  • To the extent permitted in IRS guidance under the New Law, on a change in
control of Pinnacle you will receive an immediate payment of your deferred
amounts with interest at the 10% rate.

 

  • As required by the New Law, you will not have the right to make a withdrawal
at any time of 90% of the amounts deferred under the amended Plan (and earnings
thereon). Note that such a provision will remain available for amounts you have
deferred in previous years under the original Plan.

 

• Distributions On Death, Disability, Retirement And Other Termination Of
Employment. The following summarizes how distributions will be made under the
amended Plan on your death, disability, Retirement or other termination of
employment:

 

  • If your total benefit is less than $50,000, distribution will be made in one
lump sum.

 

  • If your total benefit is $50,000 or more, you may elect now to have your
benefit paid in one of the following forms:

 

Retirement – lump sum, or annual installments over

10 or 15 years.

 

Death, disability or other termination of employment – lump

sum, or annual installments over five years.

 

  •

In general, you must make your election of a form of benefit payment now. The
New Law limits your ability to change the election once it is made. You can
change your election of the form of distribution, or delay payment of your
Retirement benefit until your 75th birthday, but a change is effective only if
(i) it does not accelerate distribution of any benefits, (ii) you

 

- 2 -



--------------------------------------------------------------------------------

submitted it to the Plan’s Committee at least 13 months before you would
otherwise have received payment, and (iii) the change delays the first payment
of benefits for at least five years.

 

  • If you are a “key employee” (generally, you are an officer of Pinnacle who
earns more than $135,000 per year), your benefit distributions cannot begin
within six months after your separation from service (or, if earlier, the date
of your death).

 

• Taxes. Federal and state income taxes will be payable on deferred amounts and
earnings thereon only when you ultimately receive them, not when they are
deferred. FICA and FUTA taxes, however, will be payable at the time of deferral.

 

• Your Rights Are Limited. As with all non-qualified deferred compensation
plans, your rights against Pinnacle to receive the deferred amounts are limited
to the rights of an unsecured general creditor. Pinnacle’s obligation to pay you
benefits under the Plan is not backed by any security interest in Pinnacle’s
assets to assure payment of the deferred amounts.

 

• This Is Only A Summary. Pinnacle’s lawyers are drafting the plan document of
the amended Plan, which will contain detailed provisions that will govern your
rights. Pinnacle hopes that this summary will assist you, but it is subject in
all respects to the terms of the Plan itself as reflected in the actual amended
Plan document.

 

- 3 -